DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,479,415 to Erspamer in view of US Pub. No. 2006/0095012 to Cohen.
Regarding claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44, Erspamer teaches absorbent structures having a liquid acquisition layer and fibrous liquid storage layer in liquid communication with the acquisition layer (Erspamer, Abstract).  Erspamer teaches that the storage layer includes SAP particles and that the acquisition layer includes synthetic fibers and the fibers are latex bonded, wherein the fluid acquisition and/or distribution layer containing at least two layers (Id., Abstract, column 3 line 14 to column 4 line 13). Ersapmer teaches that a latex-bonded, synthetic fiber in the acquisition layer provides an absorbent structure having improved acquisition and retention characteristics, as the fibers maximize the surface dryness of the absorbent product (Id., column 4 lines 20-32).  Erspamer teaches that any synthetic fibers, including polyethylene terephthalate fibers, may be used (Id.).  Erspamer teaches that the distribution layer preferably contains latex and/or thermal bonded cellulose fibers, such as fluff cellulose fibers and airlaid-fluff cellulose (Id., column 4 line 62 to column 5 line 8).  Erspamer teaches that for bonding purposes, a latex binder may be used in combination with bicomponent fibers (Id.).  Erspamer teaches that the cellulose fibers form a microporous medium that spontaneously distributes fluid from the point of fluid insult to unsaturated portions of the distribution layer (Id., column 5 lines 9-25). Erspamer teaches that the acquisition and distribution layer may contain an optional middle layer, having a combination that is a blend of synthetic fibers and cellulose fibers (Id., column 5 lines 38-42).  
Erspamer teaches that the basis weight of each of the acquisition and distribution layer may range from about 15 to 60 gsm (Espamer, column 5 lines 30-37).  Erspamer teaches that the 
Regarding the first intermediate layer comprising bicomponent fibers and the inclusion of a second intermediate layer comprising bicomponent fibers, Erspamer establishes the fluid acquisition and/or distribution layer containing at least two layers.  Additionally, Erspamer teaches the inclusion of a middle layer having a combination that is a blend of synthetic fibers and cellulose fibers, and the distribution of bicomponent thermal fiber throughout the core and distribution layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of Erspamer, wherein the acquisition layer comprises a first and second intermediate layer comprising cellulose fibers and bicomponent fibers, as taught and suggested by Erspamer, motivated by the desire of forming a conventional absorbent structure having the desired acquisition and retention characteristics and structure, based on the totality of the teachings of Erspamer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of Erspamer, wherein the liquid acquisition layer and fibrous liquid storage layer comprise thicknesses, such as within the claimed ranges, thereby resulting in an absorbent structure comprising a thickness within the claimed range, as taught and suggested by Cohen, motivated by the desire of forming a conventional absorbent structure comprising an acquisition layer and storage layer and absorbent structure thickness known in the art as being predictably suitable for such absorbent structures.
Regarding claims 22 and 37, the prior art combination teaches that the acquisition layer includes synthetic fibers and the fibers are latex bonded (Erspamer, Abstract, column 3 line 14 to column 4 line 13), that the distribution layer preferably contains latex and/or thermal bonded 
Regarding claim 25, the prior art combination teaches that the distribution layer preferably contains latex and/or thermal bonded cellulose fibers, such as fluff cellulose fibers and airlaid-fluff cellulose (Erspamer, column 4 line 62 to column 5 line 8).  Such cellulose fibers appear to be within the scope of cellulose tissue.
Regarding claims 29 and 41, the prior art combination does not appear to teach the claimed tensile strength at peak load.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches that any thermoplastic fiber present in the web may be softened or partially melted by application of heat to bond the fibers of the web (Erspamer, column 8 lines 37-52).  The prior art combination teaches that the web may be calendered or densified to increase its strength and control web thickness (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, and adjusting and varying the tensile strength at peak load, such as within the claimed range, as taught and suggested by Erspamer, motivated by the desire of forming a conventional absorbent structure having the desired properties suitable for the intended application.
Regarding claims 31, 32, 43 and 44, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers (Erspamer, column 5 line 59 to column 6 line 2).  The prior art combination teaches that the preferred overall basis weight .

Claims 31, 32, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Erspamer in view of Cohen, as applied to claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44 above, and further in view of US Pub. No. 2003/0135178 to Hansen.
Regarding claims 31, 32, 43 and 44, the prior art combination appears to teach the claimed invention.  Alternatively, as set forth above, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers.  
Additionally, Hansen teaches an absorbent article that includes a top sheet, a back sheet and an absorbent laminate core, wherein the core preferably is comprised of at least four layers whereby two of the layers are outer layers, one of the inner layers is a central fibrous layer containing SAP, and the other inner layer is at least one layer selected from an acquisition layer, a distribution layer, an additional fibrous layer optionally containing SAP, a wicking layer, a storage layer, or combinations and fragments thereof (Hansen, Abstract). Hansen teaches that central fibrous layer 284 comprises superabsorbent polymer distributed within a fibrous structure, which include fibers such as cellulose acetate, polyester fibers, bicomponent fibers, and cotton fibers, and blends thereof (Id., paragraphs 0080-0082, 0086-0088).  Hansen teaches 286 may comprise a storage layer, which may be monolayer or multilayer, comprising a nonwoven, and preferably include fluff pulp and SAP composites (Id., paragraph 0101).  Alternatively, Hansen teaches that layer 286 may comprise a wicking layer which may be comprised of two or more sublayers, and including a first member and second member (Id., paragraphs 0102-0104).  Hansen teaches that the first member may comprise polyester fibers such as polyethylene terephthalate, and bicomponent fibers, and a second member positioned vertically below the first member, comprising cellulose or a blend of other fibers (Id., paragraphs 0109-0111).  Hansen teaches an embodiment at Figure 7, whereby alternating additional layer 286 and central fibrous layer 284 are arranged in one repeated alternating layer arrangement, although those skilled in the art recognize that more alternating arrangements may be employed (Id., paragraph 0122).  Hansen teaches that when more than one central fibrous layer is used, different types of SAP may be used in each respective layer, as the layers can be configured to allow liquid to be rapidly absorbed and then transferred (Id., paragraph 0118).  Hansen teaches that skilled artisans are capable of designing and fabricating the various central fibrous layers when more than one of such layers are used (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, wherein the fluid storage layer comprises more than one layer, such five layers as claimed, with each comprising cellulose fibers, superabsorbent polymer and bicomponent fibers, as taught by Hansen, motivated by the desire of forming a conventional absorbent structure comprising a 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER Y CHOI/Primary Examiner, Art Unit 1786